Hill, J.
(After stating the foregoing facts.) One paragraph of the petition alleged, substantially, that the arbitration was a nullity, for the reason that the agreement submitted an alleged controversy or issue between Mrs. Susan R. Walton, administratrix of the estate of Mrs. Mary F. Lawson, and Peter W. Walton Jr.; that the agreement itself set out that tlje controversy intended to be submitted thereby was for services claimed to have been rendered by Peter W. Walton Jr. to Mrs. Mary F. Lawson, as executrix of Thomas G. Lawson, deceased; and that the estate of Mrs. Lawson was not legally responsible for the debt, the amount of which was in controversy. The prayer was to set aside the award fixing compensation, and to enjoin the payment thereof. It is argued that the estate of Mrs. Lawson is not liable for the debt due P. W. Walton Jr, Item three of the will of Judge Lawson, a copy of which was attached to the petition, is referred to, and in part is as follows: “I appoint my wife my executrix. . . I suggest, but do not direct, that in the management of the business she seek the advice of a good lawyer and of intelligent and practical business men, and that she confer, from time to time, with the treasurer or , executive committee of Mercer University.” We do not think this item of the will authorized the executrix to employ all the “practical business men” of whom she might seek advice and pay them out of the estate of the testator. The general rule is that an executor can not bind the estate of his testator by his contracts, except such as are authorized by law or the terms of the will: if he makes contracts not so authorized, he binds himself individually. The assets of an estate are only bound for the debts contracted by the testator during his life. McFarlin v. Stinson, 56 Ga. 397; Lynch v. Kirby, 65 Ga. 279. We do not think the item of the will referred to takes this case out of the general rule laid down in the cases cited. The testator evidently did not intend to have his executrix incur liability to “business men” for all the advice she might secure from them. Besides, it appears from the petition that Walton did more than advise. He practically managed the entire estate, and, among other things, effected a compromise with the trustees of Mercer University as. to the legacy bequeathed to that institution, thus saving her a substantial sum of money. These services would not authorize the executrix to charge the value of them to the estate of the testator, and the estate of *179Mrs. Lawson would not be relieved from liability therefor if she secured the services of Walton to transact the business.for her. In the absence of an express agreement as to the amount of compensation he was to receive, the law would imply a promise to pay what his services were reasonably worth.
But it is insisted that even if the estate of Mrs. Lawson was bound for the value of the services rendered, the amount awarded ($8,400) was excessive. We can not say, as matter of law, that the amount of the award was so excessive as to show bias or prejudice on the part of the arbitrators, and that in consequence the arbitration proceedings should be set aside. Indeed, if we look to the exhibits to the petition, we find that there was ample showing to support such finding. Walton had practically the entire management of the estate—worth approximately $200,000—for three and a half years, and his services were variously estimated to be worth from $600 to $2750 per annum. We think the petition is without equity.
It is insisted that the award was absolutely void, because the submission was not in good faith the submission of a real issue, but was merely a plan devised to attempt to legalize a course already agreed upon between the parties. Only matters well pleaded are taken as true, and this was a matter of defense on a trial of that issue before the arbitrators. Even if the award was the result of accident or mistake, or of the fraud of some or all of the arbitrators, or was otherwise illegal, a legal remedy is available to correct such illegality. Civil Code, § 5049. See Jones v. Payne, 41 Ga. 23 (3). But the allegations are not sufficient to show a void award. There is no allegation of insolvency on the part of the administratrix, or that the heirs are not amply protected by an administrator’s bond, so as to give a court of equity jurisdiction. Injunction is a harsh remedy, and should only be resorted to in cases of necessity, in order to avoid irreparable injury. As a general rule, equity will not interfere with the regular administration of estates. It is only in certain cases specified in the Civil Code, § 4596. This case does not fall within any of the exceptions enumerated. And see Duggan v. Lamar, 101 Ga. 760 (29 S. E. 19); West v. Mercer, 130 Ga. 357, 360 (60 S. E. 859). No fraud is alleged on the part of the administratrix, or the creditor. It is not insisted that some amount is not due by some one. If the *180debt is against the estate of Mrs. Lawson, and not against the estate of Thomas G. Lawson, as we hold, then -her administratrix had the right to arbitrate the matter. . Civil- Code, §§ 4004, 5020. And unless the arbitration is void, for fraud or other cause, equity will not interfere. The.petition being without equity, it is immaterial whether some of the heirs of Mrs. Lawson had notice or not. The administratrix is the person designated by law to represent the estate, and she had authority to represent the interest of the heirs and to arbitrate. So far as the petition shows, the arbitration was fair and legal, and no reason appears why it should be set aside by a court of equity. We think the petition should have been dismissed on demurrer.

Judgment reversed.

All the Justices concur, except Fish, G. J., absent. '